283 S.W.3d 825 (2009)
John P. GRAHAM, Appellant,
v.
Sharon L. GRAHAM, Respondent.
No. ED 91417.
Missouri Court of Appeals, Eastern District, Division Three.
April 21, 2009.
Rehearing Denied June 2, 2009.
Justin C. Cordonnier, Jeffrey T. McPherson, St. Louis, MO, for Appellant.
Christopher Karlen, St. Louis, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
John P. Graham ("Husband") appeals from the denial of his motion to modify his maintenance obligation to Sharon L. Graham ("Wife") and from the award of attorney's *826 fees to Wife. Husband contends the trial court erred in refusing to reduce Husband's maintenance obligation because its judgment is not based on substantial evidence and is against the weight of the evidence. Husband also argues the trial court abused its discretion in awarding attorney's fees to Wife in the underlying action and on appeal.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. Wife's motion to strike portions of Husband's appendix that was taken with the case is hereby granted. The judgment is affirmed in accordance with Rule 84.16(b).